barred absent a demonstration of good cause and actual prejudice.      See
                 MRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                             Appellant claimed that he had good cause because the case
                 was difficult and complex to understand and he only learned when he
                 looked at his paperwork that his trial counsel made an improper argument
                 during trial. Appellant's lack of legal knowledge is not good cause.   See
                 Phelps v. Director, Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988).
                 Appellant's claim that his trial counsel made an improper argument
                 during trial was reasonably available to be raised in a timely petition as
                 appellant was present during trial and aware of the argument made by
                 counsel at that time. See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d
                 503, 506 (2003). Because appellant failed to demonstrate good cause, we
                 conclude that the district court did not err in denying the petition as
                 procedurally barred. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                   &OA CUP      J.
                                                    Pickering


                                                          cuAiust-546r             J.
                                                    Parraguirre
                                                             -N.   „....   f)


                                                    Saitta




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) !947A    e
                cc:   Hon. Elissa F. Cadish, District Judge
                      Justin D. Porter
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A